Citation Nr: 0937986	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-30 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1984 
to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In August 2007, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Acting 
Veterans Law Judge.  

The bilateral knee issues on appeal were previously before 
the Board in February 2008.  However, these issues were 
remanded for further development in a February 2008 Board 
remand.  After successful completion of this development by 
the RO, these issues have been returned to the Board for 
further appellate consideration.  

In the same February 2008 decision, the Board denied the 
issues of service connection for right ear hearing loss and a 
higher compensable evaluation for left ear hearing loss.  The 
Veteran has not appealed the Board's denial for these issues.  
As such, these issues are no longer before the Board.  


FINDING OF FACT

There is competent and credible evidence of continuous 
symptoms and treatment for right and left knee conditions 
during and since the Veteran's military service.


CONCLUSIONS OF LAW

1.  The Veteran has right knee arthritis stemming from his 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  The Veteran has left knee chondromalacia and bursitis 
stemming from his military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the claims, there 
is no need to discuss in detail whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws and Analysis

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show  
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as too broad 
"too broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr, 21 Vet. App. at 310. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran dates the onset of his bilateral knee pain from 
the time of his military service.  He asserts that his 
military occupational specialty (MOS) as a health service 
manager often involved bending and stooping to reach medical 
records, thereby damaging his knees.  See May 2005 claim; 
October 2005 Notice of Disagreement (NOD); September 2006 
Substantive Appeal (VA Form 9).  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this vein, for 
the right knee, a June 2009 VA examiner diagnosed the Veteran 
with early degenerative arthritis based on X-rays.  In 
addition, for the right knee, private treatment records dated 
in 2006 and 2007 from the University of Arkansas reveal that 
the Veteran was diagnosed with a right knee meniscal tear, 
confirmed by a June 2006 magnetic resonance imaging (MRI) 
report.  In August 2006, he underwent right knee surgery for 
this tear - specifically, a right knee scope with 
meniscectomy.   For the left knee, a private September 2008 
MRI assessed left knee chondromalacia and bursitis.  
Therefore, the evidence clearly shows bilateral knee 
conditions.   

Service treatment records (STRs) first document bilateral 
knee pain in March 1990.  No diagnosis was offered at that 
time.  But shortly thereafter, according to a November 1990 
STR examination, he was diagnosed with a history of mild 
bilateral knee chondromalacia patellae, asymptomatic at the 
time of the examination.  Significantly, it was noted this 
condition was secondary to bending from his in-service MOS.  
At the hearing, the Veteran reported bilateral knee pain 
throughout his service, gradually worsening over time.  He is 
clearly competent to report this pain.  Layno, 6 Vet. App. at 
469.  See also 38 C.F.R.§ 3.159(a)(2).  In addition, the 
Board finds the Veteran's testimony and statements regarding 
in-service bilateral knee pain due to his MOS to be credible.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
He admitted he sought treatment for his knee pain only 
"several times" during service as confirmed by the STRs.  
See hearing testimony at page 5.  

The next episode of treatment in his STRs was from a January 
2005 STR that recorded left knee pain of a month's duration.  
X-rays were unremarkable.  However, a latter April 2005 STR 
concluded that the Veteran had either left knee bursitis or 
tendonitis.  A June 2005 in-service pre-retirement 
examination also documented the Veteran's complaints of 
bilateral knee pain throughout service, worse for the left 
knee.  However, the examiner was not able to diagnose any 
specific bilateral knee condition after a clinical 
examination and review of X-rays.  Overall, STRs provide at 
least some support of the Veteran's claim, although they 
failed to consistently diagnose a "chronic" bilateral knee 
conditions.  38 C.F.R. § 3.303(b).             

It follows that post-service, the Board will assess whether 
there is continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  In this regard, private 
treatment records document bilateral knee pain in 2006, 
within a year of discharge, providing clear evidence in 
support of the claim.  And as discussed above, for the right 
knee, the Veteran has been diagnosed with early degenerative 
arthritis based on VA X-rays and a right knee meniscal tear 
based on a private MRI, only a short time after service.  For 
the left knee, a private September 2008 MRI assessed left 
knee chondromalacia and bursitis.  In short, the Board finds 
that post-service private medical evidence of record and the 
Veteran's lay statements are credible for purposes of 
establishing continuity of symptomatology in the present 
case.  Barr, 21 Vet. App. at 310.  In addition, the Veteran's 
lay testimony describing in-service and post-service symptoms 
for his bilateral knee problems are supported by later 
diagnoses of medical professionals.  Jandreau, 492 F.3d at 
1377.  In particular, for his left knee, it is significant 
that both in-service and post-service treatment records 
include the same diagnoses of chondromalacia and bursitis.  
All things considered, the post-service complaints reported 
by the Veteran are sufficiently similar and close in time to 
the in-service complaints to demonstrate continuity, adequate 
to award service connection for bilateral knee conditions.  
38 C.F.R. § 3.303(b). 

The Board acknowledges that a June 2009 VA examiner, based on 
VA X-rays, did not asses a specific left knee condition.  The 
examiner only described this condition as "arthralgia," or 
simply pain reported by the Veteran.  However, the Veteran 
credibly argues that VA X-rays were not as precise as private 
MRIs in detecting the extent of his bilateral knee problems.  
See April 2008 personal statement.  The Board agrees with 
this assessment.  The June 2009 VA examiner also opined that 
it would be "pure speculation" to state whether the 
Veteran's bilateral knee problems are related to service.  
The VA examiner reasoned that the Veteran's STRs did not 
document knee complaints during service, such that the onset 
of any disorder is "vague and not documented."  However, 
this particular assessment is patently flawed in that STRs 
clearly document complaints and treatment for bilateral knee 
pain, especially during the Veteran's final year of service.  
Diagnoses during service included chondromalacia, bursitis, 
and tendonitis.  This opinion therefore is entitled to only 
limited probative value, as it is not supported by the in-
service and post-service medical evidence of record.   

Here, the Veteran filed this claim while still on active duty 
and has provided credible statements and testimony of a 
continuity of symptomatology since that time.  Thus, 
resolving any doubt in the Veteran's favor, the Board finds 
there is sufficient evidence of in-service right and left 
knee symptoms with continuous post-service symptomatology and 
current evidence of chronic disability to establish service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
appeal is granted.  The precise nature and extent of his 
right and left knee conditions is not at issue before the 
Board at this time.  


ORDER

Service connection for a right knee arthritis is granted.  

Service connection for a left knee chondromalacia and 
bursitis is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


